The Court:
The Court below found the employment of plaintiff by defendant as its Secretary, the rendition of services under such employment, and the value of such services. The Court also found that the plaintiff had not undertaken or agreed that the services should be rendered by him gratuitously. Judgment went for plaintiff.
It seems to us that there is a substantial conflict in the evidence as to whether the services were to be rendered gratuitously; and, in view of the rule established here, we will not interfere with the findings.
Judgment and order affirmed.